DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-4, 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Micielli et al. Patent No. US 10,153,768.
	Regarding claim 1, Micielli discloses a method, comprising: 
receiving a pad voltage at a pad [Fig. 1, pad 116] of an integrated circuit; 
generating a max voltage signal that is the pad voltage if the pad voltage is higher than a supply voltage of the integrated circuit [Fig. 1, comparator 110 generates a max voltage signal which is the pad voltage when the pad voltage VPAD is higher than VDD]; and 
supplying the max voltage signal to a gate terminal of a first PMOS transistor [Fig. 1, the PGATE selection circuitry 108 sends the max voltage signal to the gate of the transistor PMOS 104] coupled to the pad if the pad voltage is higher than the supply voltage [col. 2 lines 17-67].  
	Regarding claim 2, Micielli further comprising generating a trigger signal indicating whether an overvoltage event is present at the pad [Fig. 1, generating a trigger signal SP at the output of the comparator 110]; and 
supplying the max voltage signal to the gate terminal of the first PMOS transistor responsive to the trigger signal indicating that an overvoltage event is present at the pad [Fig. 1, supplying the max signal voltage to the gate of the PMOS transistor 104 when VPAD is greater than VDD; col. 2 lines 17-67].  
	Regarding claim 3, Micielli discloses that the max voltage signal is the supply voltage if the supply voltage is greater than the pad voltage [Fig. 2, table shows that when VDD>PAD, then the PAGATE is VDD].
	Regarding claim 4, Micielli discloses that the first PMOS transistor is part of an analog switch circuit that passes signals from the pad to a core of the integrated circuit [Fig. 1, shows that the PMOS transistor 104 is part of the input output circuitry 102 that passes signals from the pad 116 to the CORE as shown].
	Regarding claim 8, Micielli discloses that the pad is an I/O pad [col. 2 lines 28-34].
Regarding claim 9, Micielli discloses that generating the max voltage signal includes comparing the pad voltage to the supply voltage [Fig. 1, generating the max voltage signal includes comparing PAD and VDD at the comparator 110].
  Claims 1-2, 4, 10-13, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen Publication No. US 2007/0069770.
	Regarding claim 1, Chen discloses a method, comprising: 
receiving a pad voltage at a pad [Fig. 2A, pad 216] of an integrated circuit; 
generating a max voltage signal that is the pad voltage if the pad voltage is higher than a supply voltage of the integrated circuit [Fig. 1, comparator 206 generates a max voltage signal which is the pad voltage when the pad voltage VPAD is higher than VDDPST]; and 
supplying the max voltage signal to a gate terminal of a first PMOS transistor [Fig. 2A, the 204 circuitry sends the max voltage signal to the gate of the PMOS transistor 202] coupled to the pad if the pad voltage is higher than the supply voltage [col. 2 lines 17-67; par. 0015, 0016].  
	Regarding claim 2, Chen further comprising generating a trigger signal indicating whether an overvoltage event is present at the pad [Fig. 2A, generating a trigger signal at the output of the 206]; and 
supplying the max voltage signal to the gate terminal of the first PMOS transistor responsive to the trigger signal indicating that an overvoltage event is present at the pad [Fig. 2A, supplying the max signal voltage to the gate of the PMOS transistor 202 when VPAD is greater than VDDPST; par. 0016].  
	Regarding claim 4, Chen discloses that the first PMOS transistor is part of an analog switch circuit that passes signals from the pad to a core of the integrated circuit [Fig. 1, shows that the PMOS transistor 202 is part of the input output circuitry 202/208 that passes signals from the pad 216 to the core circuitry as claimed in claim 1 of Chen].
Regarding claims 10, 18, Chen discloses an integrated circuit, comprising: 
a pad [Fig. 2A, 216]; 
a PMOS transistor [Fig. 2A, 202] coupled to the pad; 
a max voltage generator [Fig. 2A, 206] configured to generate a max voltage that is a greater of a pad voltage on the pad and a supply voltage of the integrated circuit [Fig. 2A, 206 compares the pad voltage VPAD with supply voltage VDDPST and outputs a signal when VPAD is greater than VDDPST]; and 
a gate shutoff circuit [Fig. 2A, 204] configured to disable the PMOS transistor by supplying the max voltage signal to a gate terminal of the PMOS transistor responsive to an overvoltage event at the pad [par. 0016].
  Regarding claim 11, Chen further comprises an overvoltage detection circuit coupled to the pad and configured to generate a trigger signal indicating whether an overvoltage event is present at the pad based on the pad voltage [Fig. 2A, comprising 204 and 206; par. 0015, 0016].
Regarding claim 12, Chen discloses that the gate shutoff signal is configured to receive the trigger signal from the overvoltage detection circuit and to supply the max voltage signal to the gate terminal of the PMOS transistor responsive to the trigger signal [Fig. 2A, the signal at the output of the 204 turns off the PMOS transistor 202 when VPAD is higher than VDDPST; par. 0015, 0016].
Regarding claim 13, Chen discloses that the overvoltage event corresponds to the pad voltage being higher than the supply voltage [par. 0016].
  Regarding claim 15, Chen further comprises a core configured to process data [core circuitry is coupled at the output]; 
and an analog switch circuit [Fig. 2A, comprising; 202/208], coupled between the pad and the core and configured to pass signals from the pad to the core, wherein the PMOS transistor is part of the analog switch circuit.  
Regarding claim 20, Chen further comprises passing signals from the pad [Fig. 2A, 216] to a core of the integrated circuit via the PMOS transistor when the PMOS transistor is not disabled [Fig. 2A, signals pass through the PMOS transistor 202 during normal operation].
  				Allowable Subject Matter
Claims 5-7, 14, 16-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claims 5, 17: The prior art does not disclose that the first PMOS transistor is part of an I/O driver that provides data to the pad. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 6: The prior art does not further comprise supplying the max voltage signal to a gate terminal of a second PMOS transistor if the pad voltage is higher than the supply voltage. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
  The following is an examiner’s statement of reasons for allowance of claim 14: The prior art does not disclose that the overvoltage detection circuit includes: a capacitor coupled between the pad and the trigger terminal.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 16: The prior art does not disclose that the gate protection circuit is configured to disable the NMOS transistor responsive to the overvoltage event.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 19: The prior art does  not further comprise disabling an NMOS transistor coupled to the pad responsive to the trigger signal.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836